

NEW RELIC, INC.
2014 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AWARD GRANT NOTICE
New Relic, Inc. (the “Company”), pursuant to its 2014 Equity Incentive Plan (the
“Plan”), hereby awards to Participant a Performance Unit Award (“Award”). The
Award is subject to all of the terms and conditions as set forth herein and in
the Plan and the Performance Unit Award Agreement (the “Award Agreement”), both
of which are attached hereto and incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or Award Agreement. In the event of any conflict between the terms
in the Award and the Plan, the terms of the Plan shall control.
 

Participant:   Date of Grant:   Performance Period:   Target Number of
Performance Units:   Maximum Number of Performance Units:

Vesting Schedule: The number of Performance Units subject to the Award that may
vest will be determined in accordance with the Performance Unit Award Vesting
Criteria set forth in Attachment I to this Performance Unit Award Grant Notice
(the “Vesting Criteria”). The Target Number of Performance Units represent the
number of Performance Units that would vest if the Participant satisfies the
service vesting conditions set forth in the Vesting Criteria and the Company
achieves 100% of the Company’s target performance goal specified in the Vesting
Criteria. In no event will more than the Maximum Number of Performance Units
vest. The terms of this Award Agreement supersede any employment agreement,
change in control and severance agreement, or other individual agreement between
the Participant and the Company and any generally applicable severance or
change-in-control plan, policy, or practice, whether written or unwritten, of
the Company to the extent that such agreement, plan, policy or practice provides
for vesting acceleration of equity awards, such that the terms of the Award
Agreement constitutes the entire agreement between the Company and Participant
with respect to the Award. Except to the extent otherwise specified in the
Vesting Criteria, in the event Participant ceases to provide Continuous Service
for any or no reason before Participant vests in the Performance Units, the
Performance Units and Participant’s right to acquire any Shares hereunder will
immediately terminate.
Issuance Schedule: In addition and notwithstanding the provisions of the Vesting
Criteria or Section 5 of the Award Agreement, no shares of Common Stock issuable
to the Participant as a result of the vesting of one or more Performance Units
will be issued to the Participant until any filings that may be required
pursuant to the Hart-Scott-Rodino (“HSR”) Act in connection with the issuance of
such shares have been filed and any required waiting period under the HSR Act
has expired or been terminated, and the issuance of such shares shall be
accordingly delayed;
        1.



--------------------------------------------------------------------------------



provided, that such delay shall in no event be later than December 31 of the
calendar year in which the applicable vesting date occurs (that is, the last day
of the Participant’s taxable year in which the applicable vesting date occurs).
Additional Terms/Acknowledgments: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Performance Unit Award Grant
Notice, the Award Agreement and the Plan. Participant further acknowledges that
as of the Date of Grant, this Performance Unit Award Grant Notice, the Award
Agreement and the Plan set forth the entire understanding between Participant
and the Company regarding the Award and supersede all prior oral and written
agreements on that subject with the exception of (i) awards previously granted
and delivered to Participant under the Plan or any other equity incentive plan
sponsored by the Company, (ii) any compensation recovery policy that is adopted
by the Company or is otherwise required by applicable law, and (iii) any written
employment or severance arrangement that would provide for vesting acceleration
of this award upon the terms and conditions set forth therein. By accepting this
Award, Participant consents to receive such documents by electronic delivery and
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.
 

NEW RELIC,
INC.  PARTICIPANT:By:      Signature  SignatureTitle:    Date:  Date:     

ATTACHMENTS: Performance Unit Award Vesting Criteria; Performance Unit Award
Agreement; and 2014 Equity Incentive Plan




        2.




--------------------------------------------------------------------------------



Attachment I


New Relic, Inc.
2014 Equity Incentive Plan
Performance Unit Award Vesting Criteria


The number of Performance Units that may vest will be determined in accordance
with the following criteria. Certain capitalized terms used herein have the
meanings set forth in Section 6 of this Attachment I to the Performance Unit
Award Grant Notice (the “Grant Notice”).


1.Performance Period; Measurement Periods.
The performance period for the Performance Units shall be the period of time
beginning [___________] and ending on [___________] (the “Performance Period”).
During the Performance Period there will be three separate measurement periods
of the Company’s TSR Percentile Rank (each, a “Measurement Period”). The Start
Dates and End Dates for the First, Second and Third Measurement Periods are:

 First Measurement PeriodSecond Measurement PeriodThird Measurement PeriodStart
DateEnd Date

2.Target Number of Performance Units.
The Target Number of Performance Units for each Measurement Period is equal to
one-third of the Target Number of Performance Units specified in the Grant
Notice (with the portions allocated to the First Measurement Period and Second
Measurement Period rounded down to the nearest whole share and the portion
allocated to the Third Measurement Period rounded up to the nearest whole
share):

First Measurement PeriodSecond Measurement PeriodThird Measurement PeriodTarget
Number of Performance Units   

3.Relative TSR Requirement.
(a)As soon as practicable within the 45-day period following each Measurement
Period’s End Date, the Compensation Committee of the Board (the “Committee”)
shall determine the applicable number of Performance Units that may vest based
on the TSR Payout Percentage for the applicable Measurement Period. The date of
the Committee’s determination is the “Determination Date.”
        1.



--------------------------------------------------------------------------------



(b)As determined by the Committee on the Determination Date following the First
Measurement Period, the number of Performance Units that may vest shall equal
(i) the TSR Payout Percentage for the First Measurement Period (not to exceed
100%) multiplied by (ii) the Target Number of Performance Units for the First
Measurement Period, with such number of Performance Units rounded down to the
nearest whole unit.
(c)As determined by the Committee on the Determination Date following the Second
Measurement Period, the number of Performance Units that may vest shall equal
the sum of the following (rounded down to the nearest whole unit):
(i) (A) the TSR Payout Percentage for the Second Measurement Period (not to
exceed 100%) multiplied by (B) the Target Number of Performance Units for the
Second Measurement Period, plus
(ii) in the event the TSR Payout Percentage for the First Measurement Period was
less than 100% and the TSR Payout Percentage for the Second Measurement Period
exceeds the TSR Payout Percentage for the First Measurement Period, (A) the TSR
Payout Percentage for the Second Measurement Period (not to exceed 100%)
multiplied by (B) the Target Number of Performance Units for the First
Measurement Period, with the product of (A) and (B) reduced by the number of
Performance Units that the Committee determined were eligible to vest pursuant
to Section 3(b)).
(d)As determined by the Committee on the Determination Date following the Third
Measurement Period, the number of Performance Units that may vest shall equal
the sum of the following (rounded down to the nearest whole unit):
(i) (A) the TSR Payout Percentage for the Third Measurement Period multiplied by
(B) the Target Number of Performance Units for the Third Measurement Period,
plus


(ii) in the event the TSR Payout Percentage for the Third Measurement Period
exceeds the TSR Payout Percentage for the First Measurement Period, (A) the TSR
Payout Percentage for the Third Measurement Period multiplied by (B) the Target
Number of Performance Units for the First Measurement Period, with the product
of (A) and (B) reduced by the number of Performance Units that the Committee
determined were eligible to vest pursuant to Section 3(b) and Section 3(c)(ii),
plus


(iii) in the event the TSR Payout Percentage for the Third Measurement Period
exceeds the TSR Payout Percentage for the Second Measurement Period, (A) the TSR
Payout Percentage for the Third Measurement Period multiplied by (B) the Target
Number of Performance Units for the Second Measurement, with the product of (A)
and (B) reduced by the number of Performance Units that the Committee determined
were eligible to vest pursuant to Section 3(c)(i);


provided, that, in the event the Company’s TSR for the Third Measurement Period
is negative, the TSR Payout Percentage used by the Committee to determine the
number of Performance Units that may vest pursuant to this Section 3(d) shall
not exceed 100%.
        2.



--------------------------------------------------------------------------------





(e)Notwithstanding anything to the contrary herein, in no event shall the number
of Performance Units that may vest exceed the Maximum Number of Performance
Units specified in the Grant Notice.
(f)Any Performance Units that are not determined eligible to vest on the
Determination Date following the Third Measurement Period shall immediately
terminate and be forfeited.
4.Service Requirement.
Except as specifically provided in Section 5 below, the Participant must remain
in Continuous Service as an Executive through the Determination Date in order
for the applicable portion of the Performance Units to vest.
5.Change in Control.
(a)Impact of Change in Control. In the event of a Change in Control that occurs
prior to the last day of the Performance Period, the number of Performance Units
that are eligible to vest shall be determined by the Committee prior to the
Change in Control based upon the TSR Payout Percentage during the portion of the
Performance Period that precedes the Change in Control (the “CIC Units”). The
number of CIC Units shall equal (i) the TSR Payout Percentage multiplied by (ii)
the Target Number of Performance Units specified in the Grant Notice, with such
number of CIC Units rounded down to the nearest whole unit and reduced by the
number of Performance Units that the Committee determined where eligible to vest
pursuant to Section 3 in connection with any previously completed Measurement
Periods; provided, that if the Company’s TSR is negative during the truncated
Performance Period, the TSR Payout Percentage used by the Committee to determine
the number of Performance Units that may be CIC Units shall not exceed 100%. Any
Performance Units that are not CIC Units shall immediately terminate and be
forfeited upon the Change in Control.
(b)Award Assumed, Continued or Substituted. In the event of a Change in Control
where the acquiring, surviving or continuing entity assumes, continues or
substitutes the Award on substantially the same terms and conditions as in
effect prior to the Change in Control, the CIC Units shall vest on the
originally scheduled expiration date of the Performance Period, subject to the
Participant (i) remaining an Executive through the effective date of the Change
in Control and (ii) remaining in Continuous Service through the original
expiration date of the Performance Period (the “Continued Service Requirement”).
Notwithstanding the foregoing, if the Participant is terminated without Cause or
resigns for Good Reason, in either case in connection with or within 12 months
following the Change in Control and prior to the originally scheduled expiration
date of the Performance Period, the Continued Service Requirement shall be
waived and the CIC Units shall immediately vest on the date of such termination.
(c)Award Not Assumed, Continued or Substituted. In the event of a Change in
Control where the acquiring, surviving or continuing entity does not assume,
continue or substitute the Award on substantially the same terms and conditions
as in effect prior to the
        3.



--------------------------------------------------------------------------------



Change in Control, the CIC Units shall vest immediately prior to the Change in
Control, subject to the Participant remaining in Continuous Service as an
Executive through the effective date of the Change in Control.
6.Definitions. For purposes of this Award, the following definitions will apply:
(a)“Beginning Period Average Price” means the average closing price per share of
the company over the 30 consecutive trading days ending with and including
[___________].
(b)“Ending Period Average Price” means (i) in the absence of a Change in
Control, the average closing price per share of the company over the 30
consecutive trading days ending with and including the End Date of the
applicable Measurement Period and (ii) in the event of a Change in Control, (A)
for the Index Companies (other than the Company), the average closing price per
share of the company over the 30 consecutive trading days immediately prior the
effective date of the Change in Control or (B) for the Company, the sale price
of the Shares in the Change in Control.
(c)“Executive” means an Employee who serves in a meaningful executive role, as
determined by the Committee, and continues providing services to the Company at
a level at least equal to 50% of the Participant’s level of service as of the
Date of Grant.
(d)“Good Reason” will have the meaning ascribed to such term in the change in
control and severance agreement between the Participant and the Company.
(e)“Index Companies” means the companies that were included in the S&P Software
& Services Select Industry Index on [___________]. The Index Companies may be
changed as follows: (i) in the event of a merger, acquisition or business
combination transaction of an Index Company with or by another Index Company,
the surviving entity shall remain an Index Company; (ii) in the event of a
merger, acquisition, or business combination transaction of an Index Company
with or by another company that is not an Index Company, or “going private
transaction” where the Index Company is not the surviving entity or is otherwise
no longer publicly traded, the company shall no longer be an Index Company; and
(iii) in the event of a bankruptcy of an Index Company, such company shall
remain an Index Company and its stock price will continue to be tracked for
purposes of the TSR Percentile Rank, and if the company liquidates, it will
remain an Index Company and its stock price will be reduced to zero for all
remaining Measurement Periods in the Performance Period.
(f)“TSR” means total shareholder return as determined by dividing (i) the sum of
(A) the Ending Period Average Price minus the Beginning Period Average Price
plus (B) all dividends and other distributions paid on the company’s shares
during the applicable period by (ii) the Beginning Period Average Price. In
calculating TSR, all dividends are assumed to have been reinvested in shares on
the ex-dividend date. The Committee shall have the authority to make appropriate
equitable adjustments to account for extraordinary, unusual and infrequently
occurring events and transactions affecting the TSR.
        4.



--------------------------------------------------------------------------------



(g)“TSR Payout Percentage” means the percentage that corresponds to the TSR
Percentile Rank specified below:
TSR Percentile Rank
TSR Payout Percentage
≥90th percentile
200%
75th percentile
150%
50th percentile
100% (Target)
25th percentile
50%
<25th percentile
0%

The TSR Payout Percentage is interpolated linearly, rounded up to the nearest
decimal point, between each of the levels in the table above, except the TSR
Payout Percentage shall be zero percent in the event the TSR Percentile Rank is
below the twenty-fifth percentile.


(h)“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Index Companies for applicable period determined by ranking the
Index Companies from highest to lowest according to their respective TSRs, then
calculating the TSR Percentile Rank relative to the other Index Companies as
follows:
P = 1 – ((R-1)/(N-1))


Where:


“P” represents the TSR Percentile Rank rounded to the nearest whole percentile.


“R” represents the Company’s ranking among the Index Companies.


“N” represents the number of Index Companies.


In determining the Company’s TSR Percentile Rank for the applicable period, in
the event that the Company’s TSR for the period is equal to the TSR(s) of one or
more other Index Companies for that same period, the Company’s TSR Percentile
Rank will be determined by ranking the Company’s TSR for that period as being
greater than such other Index Companies.




        5.




--------------------------------------------------------------------------------



Attachment II


New Relic, Inc.
2014 Equity Incentive Plan
Performance Unit Award Agreement
Pursuant to the Performance Unit Award Grant Notice (the “Grant Notice”) and
this Performance Unit Award Agreement (the “Agreement”) and in consideration of
your services, New Relic, Inc. (the “Company”) has awarded you a Performance
Unit Award (the “Award”) under its 2014 Equity Incentive Plan (the “Plan”).
Defined terms not explicitly defined in this Agreement or in the Grant Notice
shall have the same meanings given to them in the Plan. In the event of any
conflict between the terms in this Agreement and the Plan, the terms of the Plan
shall control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.Grant of the Award. Subject to adjustment and the terms and conditions as
provided herein and in the Plan, this Award represents the right to be issued on
a future date one share of the Company’s Common Stock for each Performance Unit
that vests. This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company (other than past or future services to the Company)
with respect to your receipt of the Award, the vesting of the shares or the
delivery of the underlying Common Stock.
2.Vesting. Subject to the limitations contained herein, your Award shall vest as
provided in the Grant Notice.
3.Number of Performance Units and Shares of Common Stock.
(a)The Performance Units subject to your Award may be adjusted from time to time
for Capitalization Adjustments, as provided in the Plan.
(b)Any additional Performance Units and any shares, cash or other property that
become subject to the Award pursuant to this Section 3 shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Performance Units and shares covered by your Award.
(c)Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3. Any fraction of a share will be rounded down to the nearest whole
share.
        1.



--------------------------------------------------------------------------------



4.Transferability. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of the
shares in respect of your Award. For example, you may not use shares that may be
issued in respect of your Performance Units as security for a loan, nor may you
transfer, pledge, sell or otherwise dispose of such shares. This restriction on
transfer will lapse upon delivery to you of shares in respect of your vested
Performance Units. Your Award is not transferable, except by will or by the laws
of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Common Stock pursuant to this Agreement.
5.Issuance of Shares.
(a)Issuance of shares under this Award is intended to comply with U.S. Treasury
Regulation Section 1.409A-1(b)(4) and shall be construed and administered in
such a manner.
(b)Subject to the satisfaction of the withholding obligations set forth in
Section 12 of this Agreement and any provision to the contrary set forth in the
Grant Notice, in the event one or more Performance Units vests, the Company
shall issue to you one (1) share of Common Stock for each Performance Unit that
vests on the applicable vesting date(s). The issuance date determined by this
paragraph is referred to as the “Original Issuance Date”. If the Original
Issuance Date falls on a date that is not a business day, delivery shall instead
occur on the next following business day.
(c)Notwithstanding the foregoing, if (i) the Original Issuance Date does not
occur (1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy on trading in
Company securities, or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market, and
(ii) the Company elects, prior to the Original Issuance Date, (1) not to satisfy
the tax withholding obligations described in Section 12 by withholding shares of
Common Stock from the shares otherwise due, on the Original Issuance Date, to
you under this Award, and (2) not to permit you to enter into a “same day sale”
commitment with a broker-dealer pursuant to Section 12 of this Agreement
(including but not limited to a commitment under a previously established
Company-approved 10b5-1 trading plan), then such shares shall not be delivered
on such Original Issuance Date and shall instead be delivered on the first
business day of the next occurring open window period applicable to you or the
next business day when you are not prohibited from selling shares of the
Company’s Common Stock in the open public market, but in no event later than
December 31 of the calendar year in which the Original Issuance Date occurs
(that is, the last day of your taxable year in which the Original Issuance Date
occurs), or, if permitted in a manner that complies with Treasury Regulation
Section 1.409A-1(b)(4), in no event later than the date that is the 15th day of
the third calendar month of the year following the year in which the shares of
Common Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1
        2.



--------------------------------------------------------------------------------



(d)Any shares of Common Stock issued to you may be in electronic form, at the
election of the Company.


6.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
7.Restrictive Legends. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends as determined by the Company.
8.Withholding Obligations.
(a)On each vesting date, and on or before the time you receive a distribution of
the shares subject to your Award, or at any time as reasonably requested by the
Company in accordance with applicable tax laws, you hereby authorize any
required withholding from the Common Stock issuable to you and/or otherwise
agree to make adequate provision in cash for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate which arise in connection with your Award (the “Withholding
Taxes”). Additionally, the Company or an Affiliate may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes obligation relating to your
Award by any of the following means or by a combination of such means: (i)
withholding from any compensation otherwise payable to you by the Company or an
Affiliate; (ii) causing you to tender a cash payment; (iii) permitting you to
enter into a “same day sale” commitment with a broker-dealer that is a member of
the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered under the
Award to satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its Affiliates; or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the Award with a Fair Market Value (measured as of the date
shares of Common Stock are issued to you) equal to the amount of such
Withholding Taxes; provided, however, that the number of such shares of Common
Stock so withheld shall not exceed the maximum amount of tax that may be
required to be withheld by law (or such other amount as may be permitted while
still avoiding classification of the Award as a liability for financial
accounting purposes).
(b)Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.
(c)In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
        3.



--------------------------------------------------------------------------------



9.Securities Law Compliance. You may not be issued any Common Stock or other
shares under your Award unless either (i) the shares are registered under the
Securities Act; or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive such shares if the Company determines that such receipt
would not be in material compliance with such laws and regulations.
10.Tax Consequences. This Award is intended to comply with the “short-term
deferral” rule set forth in Treasury Regulation Section 1.409A-1(b)(4).
Notwithstanding the foregoing, if it is determined that the Award fails to
satisfy the requirements of the short-term deferral rule and is otherwise not
exempt from, and therefore deemed to be deferred compensation subject to Section
409A, and if you are a “specified employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six months thereafter will not be
made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six months and one day after the date of the separation
from service, with the balance of the shares issued thereafter in accordance
with the original vesting and issuance schedule set forth above, but if and only
if such delay in the issuance of the shares is necessary to avoid the imposition
of taxation on you in respect of the shares under Section 409A of the Code. Each
installment of shares that vests is intended to constitute a “separate payment”
for purposes of Treasury Regulation Section 1.409A-2(b)(2). However, the Company
has no duty or obligation to minimize the tax consequences to you of this Award
and shall not be liable to you for any adverse tax consequences to you arising
in connection with this Award. You are hereby advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
this Award and by signing the Grant Notice, you have agreed that you have done
so or knowingly and voluntarily declined to do so.
11.Award not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Award will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
12.Notices. Any notices provided for in your Award or the Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company. Notwithstanding the foregoing, the Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this Award by electronic means or to request your consent to participate in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and,
        4.



--------------------------------------------------------------------------------



if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
13.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided herein, in the event of any conflict between the provisions
of your Award and those of the Plan, the provisions of the Plan shall control.
14.Voting Rights; Unsecured Obligation. You will not have voting or any other
rights as a stockholder of the Company with respect to the shares to be issued
pursuant to this Award until such shares are issued to you. Your Award is
unfunded, and as a holder of a vested Award, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares or other property pursuant to this Agreement. Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.
15.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
16.Miscellaneous.
(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)You hereby acknowledge receipt or the right to receive a document providing
the information required by Rule 428(b)(1) promulgated under the Securities Act,
which includes the Plan prospectus. In addition, you acknowledge receipt of the
Company’s policy permitting certain individuals to sell shares only during
certain “window” periods and the Company’s insider trading policy, in effect
from time to time. You acknowledge and agree that you have reviewed your Award
in its entirety, have had an opportunity to obtain the advice of counsel prior
to executing and accepting your Award, and fully understand all provisions of
your Award.
        5.



--------------------------------------------------------------------------------



(d)You acknowledge and agree that you have reviewed your Award Agreement in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(e)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The interpretation, performance and
enforcement of this Agreement will be governed by the law of the state of
Delaware without regard to such state’s conflicts of laws rules.
(f)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
        6.

